Citation Nr: 0915637	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received. 


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1955.  


This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO found 
that new and material evidence had not been submitted 
sufficient to reopen claims for service connection for 
bilateral hearing loss and for tinnitus.  In January 2004, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2004.

In July 2006, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in a February 2009 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  

The Board notes that the Veteran's original claims file has 
been lost, and the current file is a rebuilt claims file.  

In characterizing the claims on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

Unfortunately, in this appeal the rating decision reflecting 
prior final denial of the claims for service connection for 
bilateral hearing loss and for tinnitus is not associated 
with the rebuilt claims file.  However, as will be discussed 
below, the evidence associated with the claims file since the 
prior denial does not reflect any diagnoses of bilateral 
hearing loss for VA purposes, or tinnitus.  Accordingly, 
there is no evidence of different diagnosed diseases or 
injuries, and new and material evidence is required to reopen 
the claims. 





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Although the rebuilt claims file reflects that the RO 
previously denied service connection for hearing loss and for 
tinnitus, a copy of that rating decision has not been 
associated with the rebuilt claims file; however, in light of 
the fact that the claims file was located at the Records 
Management Center (RMC) in September 2003, and was previously 
transferred from the Columbia RO to the RMC in December 2000, 
the Board finds that the prior denial of service connection 
for hearing loss and for tinnitus is final.  

3.  No new evidence associated with the claims file, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for bilateral hearing loss or tinnitus, or raises a 
reasonable possibility of substantiating those claims.  


CONCLUSIONS OF LAW

1.  The prior rating decision which denied service connection 
for hearing loss and for tinnitus is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received regarding the claims for service 
connection for bilateral hearing loss and for tinnitus since 
the prior denial is not new and material, the criteria for 
reopening the claims for service connection are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2007 post-rating letter, the AMC 
informed the Veteran that his claims for service connection 
for bilateral hearing loss and for tinnitus were previously 
denied.  The letter explained what constitutes new and 
material evidence, and informed him of the type of evidence 
needed to establish each element of a claim for direct 
service connection.  

Although the March 2007 letter incorrectly informed the 
Veteran that his claims for service connection for bilateral 
hearing loss and for tinnitus were previously denied in a 
rating decision of which he received notice in December 2003, 
because conditions were not new and material, as noted above, 
the actual rating decision which previously denied service 
connection for bilateral hearing loss and for tinnitus is not 
of record.  Moreover, as the Board pointed out in the July 
2006 remand, without a copy of the original rating decision 
denying the Veteran's claims for service connection, and the 
basis for each denial, it is impossible to provide specific 
notice regarding the basis for the prior denial.  In any 
event, the March 2007 notice letter informed the Veteran of 
the information and evidence necessary to substantiate the 
underlying claims for service connection, including the 
requirements of an event in service causing injury or 
disease, or an injury or disease which was made worse during 
service, a current disability, and a nexus between the 
current disability and an injury, disease or event in 
service.  Therefore, the Board finds that, to the extent 
possible in this case, the March 2007 notice went to the 
basis for the previous denial.   

The March 2007 letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA, 
and requested that the Veteran submit any pertinent evidence 
in his possession, consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect.  This letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After issuance of the March 2007 letter, and 
opportunity for the Veteran to respond, the February 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the Veteran.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board recognizes that the Veteran's service treatment 
records are not associated with the rebuilt claims file.  
Pursuant to the Board's July 2006 remand, the RO requested 
the Veteran's service treatment records from the National 
Personnel Records Center (NPRC).  In an April 2007 response, 
the NPRC indicated that the Veteran's records were fire 
related, and there were no service treatment records or 
Surgeon General's Office (SGO) records.  In July 2007, the 
AMC informed the Veteran that there was a fire at the 
National Archives and Records Administration in July 1973, 
that his military records were stored there on that date, and 
that they may have been destroyed in the fire.  The AMC asked 
the Veteran to complete an enclosed NA Form 13055, so that an 
additional request for his records could be made.  The 
Veteran completed and returned the form, indicating that he 
was assigned to the 10th Special Forces Group and was treated 
at Flint Concern in Germany.  The AMC provided this 
information to the NPRC and again requested the Veteran's 
service records; however, in a March 2008 response, the NPRC 
stated that the Veteran's complete organization:  company, 
battery, and battalion, was needed.  A Report of Contact 
reflects that the AMC called the Veteran in September 2008, 
and requested that he provide his complete organization.  He 
reiterated that he was assigned to the 10th Special Forces, 
6th Group.  This information was again provided to the NPRC 
and another request for records was made.  In a December 2008 
response, the NPRC reiterated that the complete organization 
information was needed:  company, battery, and battalion.  In 
the February 2009 SSOC, the AMC advised the Veteran that 
additional attempts had been made to obtain his service 
treatment records; however, the NPRC indicated that the 
complete organization information was required.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to attempt to obtain the Veteran's service treatment records, 
and that no further action in this regard is required.  

The Board has also considered the fact that, in the July 2006 
remand, the Board asked the RO to undertake appropriate 
action-to include contact with the appellant-to obtain and 
associate with the current claims file documents that 
comprised the lost original VA claims file, to specifically 
include any decisions pertaining to one or both claims on 
appeal.  The remand instructed that the result of the search 
should be documented, and any records obtained should be 
associated with the claims file. 

There is no indication that the RO/AMC took any action 
regarding associating any records which comprised the 
original, lost, claims file (other than requesting the 
Veteran's service treatment records) following the July 2006 
remand.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Despite this fact, the Board notes 
that the Veteran filed his request to reopen his claims for 
service connection in July 2003.  A successful service 
connection claim requires evidence of a current disability at 
the time of claim, as opposed to some time in the past.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As any 
records contained in the original claims file, which would be 
dated prior to the July 2003 request to reopen, cannot 
include medical evidence of current bilateral hearing loss or 
tinnitus, or an opinion that current bilateral hearing loss 
or tinnitus is related to service, the very evidence 
necessary to substantiate the claims, and therefore, to 
reopen the previously denied claims.  Therefore, a remand to 
attempt to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Similarly, while the July 2006 remand instructed the RO that, 
if any prior decisions on the claims on appeal were not 
located, the RO should specifically address whether the 
claims should be adjudicated as de novo claims for service 
connection, rather than as requests to reopen, in the 
February 2009 SSOC, the AMC simply found that no new and 
material evidence had been received, without addressing 
whether the claims should be adjudicated on a de novo basis 
in light of the failure to associate the prior denials with 
the rebuilt claims file.  However, as noted above, and as 
will be discussed below, even if the claims were to be 
reopened, and adjudicated on a de novo basis, there is simply 
no competent medical evidence of current bilateral hearing 
loss (as defined by 38 C.F.R. § 3.385) or tinnitus.  
Accordingly, the underlying claims for service connection 
would not be substantiated.  As such, remand for the RO to 
consider whether the Veteran's claims should be adjudicated 
on a de novo basis would also impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. 
App. at 546.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Initially, the Board points out that, in cases where records 
once in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the actual rating decision is not associated with the 
rebuilt file, the record indicates that the Veteran was 
previously denied service connection for hearing loss and for 
tinnitus.  In this regard, a BIRLS record, from September 
2003, reflects that service connection was denied for hearing 
loss, perforated ear drum, and otitis media.  Inactive 
compensation and pension data, accessed in March 2004, 
reflects that the Veteran had been denied service connection 
for impaired hearing and tinnitus.  While the date of the 
prior denial cannot be ascertained, as the actual rating 
decision itself has not been associated with the claims file, 
the September 2003 BIRLS record reflects that the Veteran's 
claims file was located at the RMC, and was previously 
located at the Columbia RO, with a transfer date of December 
7, 2000.  Accordingly, the Board concludes that, in a rating 
decision prior to December 7, 2000, the RO denied service 
connection for hearing loss and for tinnitus.  There is 
simply no indication that the Veteran initiated an appeal of 
this denial, or, if he did, that such appeal was perfected.  
Accordingly, the Board finds that the prior rating decision 
denying service connection for hearing loss and for tinnitus 
is final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The 
conclusion that the Veteran's claim was denied in a previous 
final denial is bolstered by his own July 2003 statement, in 
which he requested that VA "reopen [his] claim for 
disability compensation for loss of hearing and tinnitus."  

However VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

The Veteran sought to reopen his previously denied claim in 
July 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The only evidence associated with the claims file in 
connection with the July 2003 request to reopen both claims 
consists of records of VA treatment; the July 2003 statement 
from a fellow service member; and various appellate documents 
reflecting the Veteran's written statements.  

VA treatment from October 2002 to November 2007 reflect that, 
on functional evaluation performed during a July 2005 nursing 
admission assessment, the nurse noted that the Veteran was 
hard of hearing, more so in the right ear than the left.  On 
nursing admission assessment in November 2005, the nurse 
noted that the Veteran was not hard of hearing.  On health 
screening in January 2007, the nurse noted that the Veteran 
had needs/barriers which included decreased hearing.  While 
these findings suggest some hearing impairment, there is 
simply no competent, objective evidence that the Veteran has 
hearing loss to an extent recognized as a disability for VA 
purposes (see 38 C.F.R. § 3.385), or that he has current 
tinnitus.  Moreover, the VA treatment records are negative 
for any comment pertaining to the etiology of any hearing 
impairment.  

Hence, while "new" in the sense that the above-described 
medical evidence is dated subsequent to the request to 
reopen, and thus, could not have  previously been before 
agency decision makers, this evidence does not indicate that 
Veteran has current bilateral hearing loss disability or 
tinnitus that is in any way related to service,.  As such, 
the medical evidence associated with the claims file in 
conjunction with the request to reopen the claims for service 
connection does not raise a reasonable possibility of 
substantiating his claims, and, therefore, is not material 
for purposes of reopening the claims.  

As regards the lay evidence submitted in support of the 
request to reopen, the Board notes that, in the July 2003 
statement, one of the Veteran's former service comrades 
reported that he served with the Veteran for approximately 3 
years in the 10th Special Forces Group in Germany and that, 
during the Spring of 1954, while practicing as members of the 
swim team, the Veteran was kicked in the ear by another 
swimmer, which resulted in the Veteran's ruptured eardrum, 
which was treated at the local dispensary until his departure 
for the United States in late 1954.  This statement, dated 
the same month as the request to reopen, is undboubtedly 
"new".  However, while it pertains to in-service injury, it 
does not pertain to diagnosis of either claimed disability, 
nor does it provide competent evidence of a medical nexus 
between any disability at issue and the noted in-service 
injury.  In his own statements, the Veteran has asserted that 
he has hearing loss and tinnitus that are the result of 
military service (likely reiterations of assertions advanced 
in connection with the prior claim).

In any event, the Board points out that, as indicated above, 
to whatever extent that lay evidence-to include the 
Veteran's own assertions-is being presented to support the 
request to reopen, such evidence, without more, simply cannot 
constitute new and material evidence to reopen either claim.  
As indicated above, these matters turn on the questions of 
current disability and medical nexus to service-matters 
within the province of trained professionals.  Without a 
showing of appropriate medical training and expertise, 
laypersons are not t competent to render a persuasive opinion 
on a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, 
where, as here, a claim turns on one or more medical matters, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Significantly, in 
this case, there simply is no objective evidence to support 
the lay assertions. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for bilateral hearing loss and for tinnitus has 
not been received.  As such, the requirements for reopening 
the claims are not met, and the prior denial of the claims 
remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims for service connection, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

As a final point, the Board points out that, even if it had 
found that new and material evidence to reopen the claims had 
been received-or, given the loss of the claims file, 
otherwise determined that adjudication of the claims on the 
merits was appropriate-absent competent probative evidence 
of current disability and of a medical nexus between the 
disability and service, each underlying service connection 
claims would be denied on the merits.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (the Board has the fundamental 
authority to decide a claim in the alternative).  

ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral hearing loss is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


